Citation Nr: 0906997	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected chronic mechanical low back strain with 
degenerative changes.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to the veteran's service-
connected chronic mechanical low back strain with 
degenerative changes.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder, to include as secondary to the veteran's service-
connected chronic mechanical low back strain with 
degenerative changes.

4.  Entitlement to service connection for arthritis of both 
lower extremities, to include as secondary to the veteran's 
service-connected chronic mechanical low back strain with 
degenerative changes.

5.  Entitlement to an increased evaluation for chronic 
mechanical low back strain with degenerative changes, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March to May of 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in October 2006 and March 2007.

The claim for an increased evaluation for chronic mechanical 
low back strain with degenerative changes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's claims for service connection for left 
knee, right knee, and right hip disorders as secondary to a 
low back disorder were denied in an unappealed January 2002 
rating decision; evidence received since that decision 
establishes left knee, right knee, and right hip diagnoses 
for the first time in the record.

2.  The veteran's currently diagnosed left knee disorder has 
not been shown to be etiologically related to service or to 
his service-connected low back disorder.  

3.  The veteran's currently diagnosed right knee disorder has 
not been shown to be etiologically related to service or to 
his service-connected low back disorder.  

4.  The veteran's currently diagnosed right hip disorder has 
not been shown to be etiologically related to service or to 
his service-connected low back disorder.  

5.  The veteran's claimed arthritis of both lower extremities 
has not been shown to be etiologically related to service or 
to his service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims for service connection for left knee, right knee, and 
right hip disorders, all to include as secondary to the 
veteran's service-connected chronic mechanical low back 
strain with degenerative changes.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  A left knee disorder was not incurred in or aggravated by 
service or by the veteran's service-connected low back 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A right knee disorder was not incurred in or aggravated 
by service or by the veteran's service-connected low back 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  A right hip disorder was not incurred in or aggravated by 
service or by the veteran's service-connected low back 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  Arthritis of both lower extremities was not incurred in 
or aggravated by service or by the veteran's service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claims for service 
connection for bilateral knee and right hip disorders were 
denied in a July 2000 rating decision.  Following enactment 
of the Veterans Claims Assistance Act of 2000, the veteran's 
claims were readjudicated and again denied in a January 2002 
rating decision.  The veteran submitted a Notice of 
Disagreement with this rating decision in November 2002 and 
was furnished with a Statement of the Case in January 2003.  
He never responded to this issuance with a VA Form 9 (Appeal 
to Board of Veterans Appeals) or any similar submission, 
however.  The Board therefore finds that the January 2002 
rating decision is final under 38 U.S.C.A. § 7105(c), and the 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In the January 2002 rating decision, the RO denied the 
veteran's claims on the basis that the three disorders were 
not incurred in or aggravated by service, and consideration 
on a secondary basis was not warranted because service 
connection for a back disability had not been established.  
The Board further notes that, at that time, there was no 
competent medical evidence showing current bilateral knee and 
right hip disorders.

Since the January 2002 rating decision, however, the veteran 
underwent a February 2007 orthopedic examination confirming 
bilateral knee and hip musculoligamentous strain.  This 
diagnosis had not been established prior to a January 2002.  
The Board also notes that service connection is now in effect 
for a low back disorder.  

Overall, as the evidence added to the record since the final 
January 2002 rating decision pertains to a previously 
unestablished fact insofar that current diagnoses are now of 
record, the claims for service connection for left knee, 
right knee, and right hip disorders, all claimed as due to 
the service-connected low back disorder, are reopened.

The Board has next considered whether a de novo review of 
these claims is warranted at the present time.  As noted in 
greater detail below, the March 2006 and January 2007 notice 
letters provided information about the type of evidence 
needed to establish service connection, including on a 
secondary basis, and the veteran was afforded a full VA 
examination with a doctor who reviewed the claims file in 
February 2007.  Finally, in a March 2007 Statement of the 
Case and an August 2007 Supplemental Statement of the Case, 
the RO considered the veteran's claims as reopened.  
Accordingly, the Board finds that there will be no prejudice 
to the veteran in proceeding on this matter at the present 
time.  



II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption, however, applies 
only to veterans who served 90 days or more during a war 
period or after December 31, 1946.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has reviewed the veteran's service treatment 
records and observes that they are negative for any lower 
extremity disorders.  Following service, the veteran reported 
that his "legs want to give out" during private treatment 
in April 1999 and noted soreness in the legs in May 1999.  
Also, he was treated by a private doctor for a "right leg 
and knee extension abnormality" in September 2002.  At that 
time, however, knee flexion was unremarkable.

In February 2007, the veteran underwent a VA orthopedic 
examination, with a doctor who reviewed his claims file.  
Based upon the examination results, normal hip x-rays, and 
knee x-rays showing mild lateral tilt of the patellae 
bilaterally, the examiner diagnosed bilateral knee and hip 
musculoligamentous strain.  The examiner found that the 
veteran did not demonstrate arthritis of the hips, knees, or 
lower extremities.  Moreover, the examiner found that the 
bilateral knee and hip strain conditions were "less likely 
as not" due to the service-connected low back disorder.  The 
veteran was noted to have a fairly recent history of knee and 
hip conditions, as opposed to a long-standing back condition.  
If the conditions of the hips and knees had been secondary to 
the low back, they would have been expected to be present 
much sooner.  Instead, there was a lack of time correlation.  
Moreover, the veteran did not demonstrate any gait or 
postural abnormalities upon examination that would cause or 
aggravate his claimed hip and knee conditions.  

The examiner clarified his opinion in a March 2007 addendum.  
At that time, he noted that the official radiology 
interpretation of the veteran's knee x-rays was of mild 
bilateral degenerative joint disease.  The examiner, upon 
further review of the x-rays, did not feel that there were in 
fact degenerative changes.  In any event, the examiner stated 
that the conflicting radiology report did not change his 
opinion as to whether the bilateral strain was due to the 
veteran's back disorder.  Furthermore, even if the veteran 
did have degenerative joint disease of the knee, it would be 
his opinion that it was not secondary to the back for the 
same reasons previously stated.

Given the above evidence, the Board finds that the veteran 
has bilateral knee and right hip musculoligamentous strain.  
Despite this, and even assuming that a diagnosis of 
degenerative joint disease of the knees is appropriate, there 
is no medical evidence of record whatsoever linking these 
disorders back to service.  Rather, the veteran's first 
orthopedic complaints of the lower extremities date from 
April 1999, nearly 30 years following separation from 
service. Consequently, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in the 
VA Form 9 submissions from March and July of 2007.  The 
veteran, however, has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for left and right 
knee disorders, a right hip disorder, and arthritis of the 
lower extremities, all to include as secondary to his 
service-connected chronic mechanical low back strain with 
degenerative changes, and these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters issued in March 2006 and January 2007.  
While the veteran's bilateral knee and right hip claims were 
partially addressed in terms of 38 C.F.R. § 3.156(c), the 
veteran was fully informed of the need for evidence linking 
such disorders to either service or a service-connected 
disability to establish service connection.  In January 2007, 
the veteran was further notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA, private, and Social Security 
Administration records have been obtained.  Additionally, he 
was afforded a VA examination in February 2007 to address his 
claimed disorders.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a left knee disorder, to include 
as secondary to the veteran's service-connected chronic 
mechanical low back strain with degenerative changes; the 
reopened claim, however, is denied.

New and material evidence has been received to reopen a claim 
for service connection for a right knee disorder, to include 
as secondary to the veteran's service-connected chronic 
mechanical low back strain with degenerative changes; the 
reopened claim, however, is denied.

New and material evidence has been received to reopen a claim 
for service connection for a right hip disorder, to include 
as secondary to the veteran's service-connected chronic 
mechanical low back strain with degenerative changes; the 
reopened claim, however, is denied.

Entitlement to service connection for arthritis of both lower 
extremities, to include as secondary to the veteran's 
service-connected chronic mechanical low back strain with 
degenerative changes, is denied.


REMAND

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this decision, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, the veteran has not been furnished with 
a notice letter informing him of the applicable criteria for 
evaluating spine disorders.  That notwithstanding, in 
Vazquez-Flores the Court indicated that consideration was 
warranted for whether there existed subsequent VA action that 
served to render any pre-adjudicatory notice error non-
prejudicial.  Id. at 46-47.  The March 2007 Statement of the 
Case, however, included only the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, and 5242.  At no point 
during the pendency of this appeal has the veteran been 
provided with the provisions of Diagnostic Code 5243, 
regarding intervertebral disc syndrome, and he has not 
furnished any statements suggesting actual knowledge of these 
provisions.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

A review of the claims file indicates that Diagnostic Code 
5243 is clearly applicable to the case at hand.  First, a 
January 2005 VA MRI showed multiple disc findings, including 
a large left paracentral disc bulge of L2-L3 causing mild 
spinal stenosis and nerve impingement and multi-level disc 
space narrowing.  Second, the RO has granted service 
connection for right and left lower extremity radiculopathy 
as secondary to the service-connected low back disorder.  Id.  
Finally, during his February 2007 VA orthopedic examination, 
the veteran described radiating low back pain that resulted 
in three to four incapacitating episodes, lasting three to 
four days, per year.  

Under these circumstances, the omission of notification or 
post-adjudicatory action concerning Diagnostic Code 5243 
constitutes a procedural error in light of both Vazquez-
Flores and 38 C.F.R. § 19.29.  The case must therefore be 
remanded for corrective action.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
for an increased evaluation for chronic 
mechanical low back strain with 
degenerative changes.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  This evidence 
should be noted to include medical, 
laboratory, and lay evidence.  The 
veteran should be specifically notified 
of the applicable diagnostic criteria, 
particularly Diagnostic Code 5243 and the 
rating formula under Diagnostic Codes 
5235-5242.  

2.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for chronic 
mechanical low back strain with 
degenerative changes should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


